Judgment, Supreme Court, Bronx County, rendered October 29, 1973, convicting the defendant of the crimes of robbery in the first degree, robbery in the third degree and possession of a weapon as a misdemeanor, and imposing consecutive sentences with respect to the robbery in the first degree and robbery in the third degree convictions, is unanimously affirmed. The court notes that by operation of law "the minimum periods of imprisonment merge in and are satisfied by service of the period which has the longest únexpired time to run”. (Penal Law, § 70.30, subd 1, par [b]), and that therefore the aggregate minimum sentence will be eight and one-third years. Concur—Murphy, J. P., Birns, Silverman, Lane and Lynch, JJ.